        Case 2:17-cv-00843-SU        Document 96   Filed 11/20/18   Page 1 of 3




SHAUN M. PETTIGREW
LILA C. JONES
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street, NW
Washington, D.C. 20004
Phone: (202) 305-3895 (Pettigrew)
        (202) 514-9859 (Jones)
Fax: (202) 305-0506
shaun.pettigrew@usdoj.gov
lila.jones@usdoj.gov




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL and              Case No.: 2:17-CV-00843-SU
OREGON WILD,

              Plaintiffs,
                                              FEDERAL DEFENDANTS’ NOTICE OF
                                              SUPPLEMENTAL AUTHORITY IN
                     v.                       SUPPORT OF RESPONSE TO PLAINTIFFS’
                                              MOTION FOR INJUNCTION PENDING
DISTRICT RANGER KRIS STEIN, in her            APPEAL
official capacity as District Ranger of the
Eagle Cap Ranger District, Wallowa-Whitman
National Forest and the UNITED STATES
FOREST SERVICE, an agency of the United
States Department of Agriculture,

              Federal Defendants,

      and
WALLOWA COUNTY,

              Intervenor-Defendant
_____________________________________
         Case 2:17-cv-00843-SU         Document 96       Filed 11/20/18     Page 2 of 3




       Federal Defendants respectfully submit notice to this Court of supplemental authority,

Native Ecosystem Council v. Marten, No. 17-cv-153-M-DWM, 2018 WL 6046472 (D. Mont.

Nov. 19, 2018), related to Plaintiffs’ Motion for Injunction Pending Appeal, ECF No. 75. As

explained in Federal Defendants’ response to that Motion, Plaintiffs incorrectly maintained that

Native Ecosystems Council v. Erickson, --- F. Supp. 3d ---, No. 17-cv-53-M-DWM, 2018 WL

3649611 (D. Mont. Aug. 1, 2018), and Center for Biological Diversity v. Ilano, 261 F. Supp. 3d

1063 (E.D. Cal. 2017), “held that the challenged actions were still subject to NEPA’s pre-

existing limitations on the use of CEs.” ECF No. 88 at 15 (quoting ECF No. 75 at 14). Those

cases held no such thing, and “no court has held that the HFRA CE requires review for

extraordinary circumstances.” Id. at 15-16.

       On November 19, 2018, the court in Marten held that “[c]onsistent with the reasoning

provided by the District of Oregon, treatment projects that meet § 6591b’s requirements are

excluded from ‘extraordinary circumstances’ review. Thus, the Forest Service was not required

to undertake such review and Plaintiffs’ challenge on this ground fails.” 2018 WL 6046472, at

*5 (citing Greater Hells Canyon Council v. Stein, 2018 WL 3966289, at *8-9 (D. Or. June 11,

2018), adopted, 2018 WL 3964801 (D. Or. Aug. 17, 2018)). This case further supports Federal

Defendants’ argument that Plaintiffs have not established a likelihood of success (or serious

questions going to the merits) as to their claim that the HFRA CE imposed an extra-statutory

NEPA requirement on the Forest Service to assess whether extraordinary circumstances existed

that would preclude application of the HFRA CE and require preparation of an EA or EIS. See

ECF No. 88 at 11-16.

       Respectfully submitted on this 20th day of November, 2018.

                                     JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General

Fed. Defs.’ Notice of Supp. Auth.                                                                  1
         Case 2:17-cv-00843-SU       Document 96     Filed 11/20/18   Page 3 of 3




                                    Environment and Natural Resources Division

                                    /s/ Shaun M. Pettigrew
                                    SHAUN M. PETTIGREW
                                    LILA C. JONES
                                    U.S. Department of Justice
                                    Environment & Natural Resources Division
                                    601 D Street, NW
                                    Washington, D.C. 20004
                                    Phone: (202) 305-3895 (Pettigrew)
                                            (202) 514-9859 (Jones)
                                    Fax: (202) 305-0506
                                    shaun.pettigrew@usdoj.gov
                                    lila.jones@usdoj.gov

                                    Counsel for Federal Defendants




Fed. Defs.’ Notice of Supp. Auth.                                                   2
